Case 8:19-mc-00699 Document 1-40 Filed 12/06/19 Page 1 of 2




                  Exhibit 35
            Case 8:19-mc-00699 Document 1-40 Filed 12/06/19 Page 2 of 2

JUNE                                             2013           2013                                               JUNE
24 Monday
                                                     WEEK 26    WEEK 26
                                                      175-290   І76-189                                        TuesØ   25




                  MAУ                JUNE                       JU1,Y                  AUGUST
                  M     Ь 13 20 27   М      3 II I7 24          M I
                  T     7 14 21 28
                                                                        8 І5   22 29   M       5 12 19 26
                                     T      4 II І8 25          T   2 9 Іб 23 30       T       6 13 20    17
                  WI 8 15 22 29      3V     5   12   19   26    W   3 I01724 JI        W       71421      28
                  Т 2 9 16 23 ЭO     T      6   13   20   27    T   4 11 18 25         T 1     8 15 22    29
                  F Э 10 I7 24 31    F      7   14   21   28    F   5 12 1926          F 2     9162Э      30
                  8 4 II І8 25       S 1    8   15   22   29    S   б 13 20 27         5 3 10 І7 24 3!
                  д 5 І2 19 26       S 2    9   16   23   30    S   7   14 21 2д       5   4   11 IO 25
